Citation Nr: 1208008	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  09-05 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus, to include as secondary to bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1970 to September 1971.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

Preliminary Note

A review of the Veteran's Virtual VA file indicates that there may be a temporary file located at the RO.  However, cursory review of the available documents in the Veteran's Virtual VA file reflects that the evidence in the temporary file is not likely relevant to the matters currently before the Board.  Accordingly, the Board may proceed with the claims without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced).  

Characterization of an issue on appeal

In the present case, the Board notes that the Veteran has not asserted that his tinnitus is proximately due to or the result of or aggravated by his bilateral hearing loss.  However, in Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000), the United States Court of Appeals for Veterans Claims (the Court) held that VA has obligation to explore all legal theories, including those unknown to the Veteran, by which he can obtain benefit sought for the same disability.  As will be further discussed below, there is evidence which acknowledges a possible relationship between the Veteran's tinnitus and his bilateral hearing loss.  As such, the Veteran's claim has been expanded to include entitlement to service connection under the theory of secondary service connection, and the issue is as stated on the title page.  See also Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); Bradford v. Nicholson, 20 Vet. App. 200, 206 (2006).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Reasons for Remand:  To print outstanding documents and associate them with the Veteran's VA claims file, to obtain clarifying medical opinions and to adjudicate an inextricably intertwined issue.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the Veteran a medical examination, obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim, and obtaining outstanding medical records which may have bearing in the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The Veteran was afforded a VA examination in February 2008 in connection with his bilateral hearing loss and tinnitus claims.  The Veteran was diagnosed with constant bilateral tinnitus and audiometric findings reflect bilateral hearing loss as per 38 C.F.R. § 3.385.  However, the examiner opined that the Veteran's bilateral hearing loss and tinnitus were not due to loud noise exposure during his military service.  In so doing, the VA examiner noted that the Veteran's separation examination was devoid any notation concerning tinnitus, and that the audiogram performed at discharge reflected normal hearing acuity.  The examiner also observed that the Veteran did not report his tinnitus for 27 years after his discharge from service and that his post-service occupation in a clothing factory was likely the cause of his bilateral hearing loss.  See the February 2008 VA examination report.  

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Moreover, Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss and tinnitus.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss.  The letter further stated that "whispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure."  

The Director of the VA Compensation and Pension Service also observed in Training Letter 10-02 that sensorineural hearing loss is the most common cause of tinnitus, but commented that the etiology of tinnitus often cannot be identified.  Other known causes were listed, including Meniere's disease, a head injury, hypertension, medications, and dental disorders.  It was noted that delayed-onset tinnitus must also be considered.  As the February 2008 VA examination took place before March 2010, the VA examiner did not have the benefit of Training Letter 10-02.  

Here, it would have been helpful had the February 2008 VA examiner brought her expertise to bare in this manner regarding medically known or theoretical causes of sensorineural hearing loss or described how hearing loss which results from noise exposure or acoustic trauma generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure or acoustic trauma in service as opposed to some other cause.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds that clarifying medical opinions are necessary to determine the nature and etiology of the Veteran's bilateral hearing loss and tinnitus.  

As noted in the Introduction, the Veteran's tinnitus claim has been expanded to include entitlement to service connection based on the theory of secondary service connection.  Accordingly, the Board notes that a decision on the claim for service connection for bilateral hearing loss could change the outcome of the Veteran's claim for service connection for tinnitus.  As such, the claims are inextricably intertwined.  For this reason, the issue of service connection for bilateral hearing loss must be resolved prior to resolution of his claim for service connection for tinnitus.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the RO/AMC to adjudicate the inextricably intertwined issues.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC must print and associate with the Veteran's VA claims all documents listed or alluded to in the Veteran's Virtual VA file which are not currently associated with the VA claims file.  

2.  Thereafter, the RO/AMC should refer the Veteran's claims folder to the February 2008 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology the Veteran's bilateral hearing loss and tinnitus.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  The VA examination should be conducted in accordance with Training Letter 10-02 (March 2010).  

The examiner should note that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has contended that he had noise exposure in service.  It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge.  

The examiner should then address the following:  

a.  Provide an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's bilateral hearing loss is the result of acoustic trauma incurred during his service.  

b.  Provide an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's tinnitus is the result of acoustic trauma incurred during his service.  

c.  IF the examiner finds that the Veteran's bilateral hearing loss is the result of acoustic trauma incurred during his service, provide an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's tinnitus is proximately due to or the result of his bilateral hearing loss.  

d.  IF the examiner finds that the Veteran's bilateral hearing loss is the result of acoustic trauma incurred during his service, provide an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's tinnitus is aggravated by his bilateral hearing loss.  

In providing the requested opinions, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that any current hearing loss was caused by noise exposure in service as opposed to some other cause.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

3.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  The RO/AMC is reminded that the Veteran's claim of entitlement to service connection for bilateral hearing loss must be adjudicated prior to his tinnitus claim.  If any benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


